I had the duty of participating in the hearing of this cause when it was before the Department of this court (WilliamsFishing Co. v. Savidge, 152 Wash. 165, 277 P. 459), and I then reached the conclusion, contrary to the conclusion reached by the majority of the department, that the judgment of the trial court should be affirmed. The reargument of the cause before the courtEn Banc has not caused me to change my views, but, as the majority now do not follow either the views of the majority of the Department or the views I then expressed, and as I still think them in error, I am again constrained to point out why I think so.
For the purposes of illustration, I insert a diagrammatic sketch of the surroundings. It must be remembered, however, that the sketch is not drawn to scale and that it does not purport to give the actual contours of the shore lines. It is intended merely as *Page 451 
a visual aid to the word pictures of the situation given in the several opinions of the court. The sketch follows:
[EDITORS' NOTE:  SKETCH IS ELECTRONICALLY NON-TRANSFERRABLE.]
In the sketch, the line A.B.C.D. represents a part of the southern shore line of Cape Disappointment; the dotted line E.F.G. the tide and shore line abutting or fronting upon the southern shore of the cape; and the line H.I. the uplands south of the Columbia river, or the Oregon shore line of that stream. The Columbia river flows between the shore of the cape and the Oregon shore, westerly into the Pacific ocean. Since the dedication of the highway by the legislature is wholly of tide lands of the Pacific ocean where they abut or front onto the cape, and includes no part of the shore lands of the Columbia river, it is at once apparent, or at least it appears so to me, that the highway begins at the point where the river ends; the point where it can be said that the waters of the river have commingled with the waters of the ocean. If we let the line B.H. represent the place where the waters so commingle, then the highway begins at the point B and extends northwesterly and northerly from that point, and all *Page 452 
of the tide or shore lands lying easterly of the point are tide or shore lands of the Columbia river, and form no part of the highway.
The respondents have leased from the state all of the tide and shore lands of the river abutting upon the cape which lie easterly of its mouth, and have the right to the sole and exclusive use of such lands. In the water below these tide and shore lands are valuable salmon fishing grounds, and the use of the tide lands are of importance as a landing place for fishing nets used to enmesh the fish. The appellants fish in these waters and make use of a part of these lands as a landing place for their fish nets. The respondents have sought to exclude them from the use of the landing place, contending that the place selected is a part of the lands included within their lease. The appellants contend that the place selected is in the ocean and forms a part of the dedicated highway. These varying contentions present the issue now in controversy, and its determination depends upon the location of the dividing line between the river and the ocean. From the sketch I have presented, it might appear that the matter is of little importance. But, as I have said, the sketch is diagrammatic only. It does not represent the contours of the shore lines, and these contours make the place of all importance — it represents the difference between a valuable and a worthless fishing ground.
As noted in the several opinions of the court, the state officers located the dividing line between the river and the ocean so as to bring the place in question within the shore lands of the river. This location, it is conceded, is controlling, if the officer in making it did not "make an erroneous application of the law to the facts." But it is concluded that the officers "proceeded *Page 453 
on an incorrect view of the law," and based on this conclusion a new trial is ordered.
If I have correctly gathered the meaning of the majority, they hold that the state's officers made an erroneous application of the law because they did not take into consideration the changes that may have been made by accretions to the uplands since the highway was dedicated in 1901 and the present time. They say:
"The pivotal point in the case is the southern terminus of the highway at the present time;"
and further say:
"The question then arises, whether the southern terminus of the highway at the present time would be where the waters of the Columbia river met the shore and beach of the ocean in 1901, when the act became effective, or where they so meet at this time. It may be that, during the years that have elapsed since the passage of the act, Cape Disappointment has been added to by accretion and thus extended farther to the south, or it may be that it has been washed away by the action of the tide and the current of the river and thus shortened. There is no evidence in the case from which it can be determined where the waters of the Columbia river reach the shore and beach of the Pacific ocean at the present time. If, during the years that have elapsed, Cape Disappointment has been added to by accretion, the southern terminus of the highway would be extended to the point where the waters of the Columbia river now meet the shore and beach of the ocean."
The foregoing means, if I understand its meaning, that the dividing line between the waters of the ocean and the waters of the river may have been changed by accretions to the tide and shore lands between the time the highway was dedicated and the present time, and may thus have caused a change in the location in the highway. With this idea, I cannot agree. As I understand it, the grant was of a specific tract of property, *Page 454 
as much so as it would have been had it been described by metes and bounds. In effect, the grant was of the tide lands to which the state had title; such tide lands as it acquired by the reservation made in the constitution at the time the territory of Washington was admitted into the Union as a state. The lands acquired by that reservation are in no sense ambulatory. They are fixed and determined. Under the somewhat peculiar wording of the dedicatory grant, the highway may widen by accretions thereto, but the inner shore lines and the end lines remain the same. If any part of the tide lands have become uplands by accretion since the reservation was made, the highway extends over such uplands, and if the mouth of the river has been changed thereby, that fact neither shortens nor lengthens the highway as it was fixed by the original grant.
A reference to another consideration may make this more plain. Since statehood, the state has by grant passed into private ownership much of its tide and shore lands on navigable waters under a no more definite description than the tide and shore lands in front of and abutting upon certain described uplands. If the roving theory of title adopted by the majority be correct, then much of this property is held under a very uncertain tenure. The purchaser may have acquired, at the time of his purchase, one tract of land, and now, by the action of the elements, be the owner of an entirely different tract, or he may have had a valuable property at the time of his purchase and now have nothing of which he can devote to his private use.
This was not the purpose of the constitutional reservation. It was intended to vest in the state title in fee to the tide and shore lands as they existed at the time of the reservation, and the state or its grantees owns them in fee, and the title to the specific tract is *Page 455 
not changed by accretions or diminutions. In this instance, the changes are made by accretions. The effect can again be illustrated by a reference to the sketch. If we assume that the dividing line between the waters of the ocean and the waters of the river at the time of the dedication is represented by the line B.H., and that the accretions are marked by the dotted line between the figures 1 and 2, then the accretions on the ocean side of the dividing line are accretions to the highway and the accretions on the river side of the line are accretions to the shore lands of the river, and neither can have the effect of shortening or lengthening the highway.
But, perhaps, the thought that the end line of the highway may have been shortened or lengthened is gathered from the Wisconsin case cited in the majority opinion. If this be so, I think the case must have been misunderstood. In that case the city of Milwaukee laid out a street within its corporate limits which terminated at one end on the waters of Lake Michigan. Afterwards there were accretions to the uplands surrounding the place where the street terminated, and the question before the court was whether the land formed by the accretions in front of the street belonged to the city, or belonged to the adjacent upland owners. The court held that the lands belonged to the city, and, while I do not question the correctness of the decision as applicable to the situation presented under the laws of Wisconsin, I do seriously question its applicability to the laws of this state. The accretion there was longitudinal; it extended the length of the street, while here the accretions are lateral, and their utmost effect is to widen the highway and the shore lands.
In the second place, the principle applied by the court is not applicable to our situation. In this state, *Page 456 
as we have repeatedly held, the title of an owner of lands bordering on navigable waters terminates at ordinary highwater mark. He has no riparian or littoral rights in such waters. All the tide and shore lands below that line are vested in the state. As I have said, the state owns the property in fee, and no change in the situation, either by accretions or by diminutions affects its title. So, were the situation presented in the Wisconsin case presented to this court, we would hold, if we followed our prior holdings, that the accretions to the lake front belonged neither to the upland owners nor to the city, but to the state.
The foregoing considerations lead me to think that the conclusions adopted by the majority are utterly wrong in principle. But if they are adopted as the correct solution of the question involved, I still think there is no need for a new trial. The Columbia river is one of the great rivers of the world. It drains a vast area. Like all such rivers, its current carries down from its upper reaches immense quantities of silt and other forms of debris which it deposits at its mouth. The tendency of the deposit is, of course, to lengthen the river and to gradually extend its mouth further into the Pacific ocean. But this process is slow. Historically, we know that, since the stream has been known by civilized man, there has been no considerable change in this respect. Since 1901, there can have been no perceptible change, and I cannot conceive of any possible evidence that can be produced which will throw more light on the question than we now have, and a trial can be nothing more than a useless procedure.
In my dissent to the department opinion, I pointed out the reasons why a determination of the dividing line between the waters of the ocean and the waters of the river must be more or less arbitrary, and I need not restate the reasons here. I pointed out further *Page 457 
that the determination of the line primarily devolved upon the state, and that its determination is binding upon the courts unless it is so far arbitrary as to be beyond the pale of reason, or was made under a mistaken theory of the law. That the officer acting for and on behalf of the state in making the determination acted in the utmost good faith, the record, as I view it, leaves no room to doubt. That he acted on an incorrect view of the law, I am, for the reasons stated, not persuaded, and in my opinion the judgment of the trial court should be affirmed.